In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                   No. 02-22-00073-CV
              ___________________________

IN RE KINGSBURY HANDYMAN & REMODELING, LLC, KING COM
       BORING, LLC, AND JEREMY KINGSBURY, Relators




                       Original Proceeding
          17th District Court of Tarrant County, Texas
                Trial Court No. 017-309225-19


              Before Kerr, Bassel, and Walker, JJ.
              Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 10, 2022




                                         2